UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 2/28/14 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Aerospace and defense (2.2%) BAE Systems PLC (United Kingdom) 7,080 $48,716 General Dynamics Corp. 1,317 144,264 Northrop Grumman Corp. 826 99,971 Airlines (0.9%) ANA Holdings, Inc. (Japan) 12,000 26,848 Japan Airlines Co., Ltd. (Japan) (UR) 1,800 89,667 Automobiles (2.8%) Daimler AG (Registered Shares) (Germany) 1,753 163,376 General Motors Co. (NON) 3,300 119,460 Nissan Motor Co., Ltd. (Japan) 10,000 89,746 Banks (6.9%) Australia & New Zealand Banking Group, Ltd. (Australia) 5,493 157,896 Banco Popular Espanol SA (Spain) 16,404 118,284 Bank of Nova Scotia (Canada) 1,453 83,089 Commonwealth Bank of Australia (Australia) 1,119 74,710 HSBC Holdings PLC (United Kingdom) 7,214 76,069 JPMorgan Chase & Co. 3,560 202,279 Natixis (France) 15,076 108,771 Wells Fargo & Co. 2,000 92,840 Beverages (0.8%) Dr. Pepper Snapple Group, Inc. 1,942 101,198 Capital markets (3.3%) Ashmore Group PLC (United Kingdom) 10,199 54,071 Blackstone Group LP (The) 4,929 164,382 Carlyle Group LP (The) (Partnership shares) 2,628 95,318 KKR & Co. LP 5,035 121,545 Chemicals (2.3%) BASF SE (Germany) 820 94,419 Dow Chemical Co. (The) 1,913 93,182 OCI Partners LP (NON) 1,100 27,236 Potash Corp. of Saskatchewan, Inc. (Canada) 1,500 49,935 Tronox, Ltd. Class A 1,800 42,642 Communications equipment (0.4%) Cisco Systems, Inc. 2,665 58,097 Construction and engineering (1.9%) ACS Actividades de Construccion y Servicios SA (Spain) 3,245 116,658 Gaztransport Et Technigaz SA (France) (NON) 2,096 135,976 Containers and packaging (0.7%) MeadWestvaco Corp. 2,596 97,168 Diversified financial services (0.9%) BM&F Bovespa SA (Brazil) 6,100 26,198 CME Group, Inc. 1,194 88,141 Diversified telecommunication services (7.3%) AT&T, Inc. 5,600 178,808 BCE, Inc. (Canada) 1,172 51,122 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 49,761 80,694 CenturyLink, Inc. 2,304 72,023 Telstra Corp., Ltd. (Australia) 20,733 93,521 Verizon Communications, Inc. 3,804 180,994 Vivendi (France) 5,576 159,434 Ziggo NV (Netherlands) 3,475 159,005 Electric utilities (2.6%) Duke Energy Corp. 1,257 89,096 FirstEnergy Corp. 2,699 83,075 NextEra Energy, Inc. 900 82,251 SSE PLC (United Kingdom) 3,629 85,260 Electronic equipment, instruments, and components (0.8%) Hoya Corp. (Japan) 3,400 101,145 Energy equipment and services (0.9%) Petrofac, Ltd. (United Kingdom) 2,338 53,559 Seadrill, Ltd. (Norway) 1,625 59,943 Food and staples retail (1.0%) Wesfarmers, Ltd. (Australia) 2,772 106,421 WM Morrison Supermarkets PLC (United Kingdom) 6,447 25,403 Food products (2.9%) Kraft Foods Group, Inc. 1,342 74,172 Nestle SA (Switzerland) 3,327 251,937 Orkla ASA (Norway) 7,113 56,174 Pinnacle Foods, Inc. 144 4,078 Gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 13,000 65,282 Health-care equipment and supplies (0.4%) Baxter International, Inc. 776 53,932 Hotels, restaurants, and leisure (1.8%) McDonald's Corp. 506 48,146 OPAP SA (Greece) 11,994 188,731 Household durables (1.3%) Nexity (France) 1,494 65,051 Persimmon PLC (United Kingdom) 4,626 112,014 Independent power and renewable electricity producers (0.5%) Electric Power Development Co., Ltd. (Japan) 2,100 65,337 Industrial conglomerates (2.4%) General Electric Co. 7,193 183,206 Siemens AG (Germany) 1,051 140,369 Insurance (4.2%) Admiral Group PLC (United Kingdom) 3,981 95,663 Allianz SE (Germany) 814 145,726 SCOR SE (France) 2,683 93,991 Zurich Insurance Group AG (Switzerland) 713 218,480 Leisure products (0.4%) Hasbro, Inc. 991 54,664 Media (2.0%) Comcast Corp. Class A 3,014 155,794 RTL Group SA (Belgium) 874 112,857 Metals and mining (1.2%) BHP Billiton PLC (United Kingdom) 2,547 82,252 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 2,307 75,254 Multi-utilities (2.5%) Ameren Corp. 2,495 100,823 Centrica PLC (United Kingdom) 18,775 100,293 Veolia Environnement (France) 6,807 128,815 Multiline retail (1.1%) Macy's, Inc. 1,789 103,512 Myer Holdings, Ltd. (Australia) 20,048 46,986 Oil, gas, and consumable fuels (8.1%) Chevron Corp. 1,675 193,178 Energy Transfer Equity LP 3,300 144,045 ENI SpA (Italy) 5,860 141,388 Exxon Mobil Corp. 1,100 105,897 HollyFrontier Corp. 1,214 55,322 Origin Energy, Ltd. (Australia) 6,475 83,958 Royal Dutch Shell PLC Class A (United Kingdom) 9,631 351,254 Paper and forest products (0.8%) Norbord, Inc. (Canada) 3,900 108,515 Pharmaceuticals (10.9%) AbbVie, Inc. 3,665 186,585 Astellas Pharma, Inc. (Japan) 1,200 77,971 AstraZeneca PLC (United Kingdom) 3,747 256,252 Eli Lilly & Co. 3,788 225,803 GlaxoSmithKline PLC (United Kingdom) 7,131 199,598 Johnson & Johnson 1,332 122,704 Merck & Co., Inc. 1,929 109,934 Sanofi (France) 1,629 169,380 Takeda Pharmaceutical Co., Ltd. (Japan) 2,400 115,091 Real estate investment trusts (REITs) (4.3%) American Tower Corp. 772 62,895 Australand Property Group (Australia) 17,503 61,218 CYS Investments, Inc. 6,100 53,680 Equity Lifestyle Properties, Inc. 2,300 92,575 Equity Residential Trust 1,165 68,118 Healthcare Trust of America, Inc. Class A 2,081 23,370 Hibernia REIT PLC (Ireland) (NON) 60,367 89,157 MFA Financial, Inc. 5,500 43,230 Ventas, Inc. 1,300 81,159 Semiconductors and semiconductor equipment (2.3%) Intel Corp. 4,608 114,094 Maxim Integrated Products, Inc. 3,700 121,027 Texas Instruments, Inc. 1,559 70,093 Software (2.1%) Fidessa Group PLC (United Kingdom) 2,749 118,122 Microsoft Corp. 4,188 160,442 Technology hardware, storage, and peripherals (3.3%) Apple, Inc. 154 81,041 ASUSTeK Computer, Inc. (Taiwan) 7,000 67,265 Canon, Inc. (Japan) 2,400 74,663 Hewlett-Packard Co. 2,459 73,475 Neopost SA (France) 472 43,397 Seagate Technology PLC 1,900 99,161 Tobacco (3.9%) Altria Group, Inc. 5,244 190,147 British American Tobacco (BAT) PLC (United Kingdom) 3,073 167,242 Philip Morris International, Inc. 2,068 167,322 Trading companies and distributors (1.6%) ITOCHU Corp. (Japan) 5,100 63,523 Mitsubishi Corp. (Japan) 3,500 67,151 Rexel SA (France) 3,440 86,869 Transportation infrastructure (0.9%) Sydney Airport (Australia) 31,794 115,341 Wireless telecommunication services (1.7%) NTT DoCoMo, Inc. (Japan) 4,900 82,082 Vodafone Group PLC (United Kingdom) 35,530 148,147 Total common stocks (cost $11,707,400) SHORT-TERM INVESTMENTS (4.1%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 543,377 $543,377 Total short-term investments (cost $543,377) TOTAL INVESTMENTS Total investments (cost $12,250,777) (b) FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $4,509,269) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/19/14 $247,973 $242,324 $(5,649) Danish Krone Buy 3/19/14 52,092 51,668 424 Danish Krone Sell 3/19/14 52,092 51,184 (908) Euro Sell 3/19/14 124,226 121,938 (2,288) Barclays Bank PLC British Pound Sell 3/19/14 195,398 194,492 (906) Hong Kong Dollar Buy 5/21/14 135,401 135,327 74 Citibank, N.A. British Pound Sell 3/19/14 110,173 107,581 (2,592) Danish Krone Buy 3/19/14 70,942 70,694 248 Euro Buy 3/19/14 47,206 46,741 465 Euro Sell 3/19/14 47,206 46,925 (281) Japanese Yen Buy 5/21/14 49,403 49,372 31 Credit Suisse International Australian Dollar Sell 4/16/14 65,665 65,629 (36) British Pound Sell 3/19/14 68,649 66,630 (2,019) Euro Buy 3/19/14 23,189 22,960 229 Euro Sell 3/19/14 23,189 22,759 (430) Japanese Yen Buy 5/21/14 47,007 46,974 33 Swedish Krona Buy 3/19/14 26,757 26,251 506 Swiss Franc Buy 3/19/14 7,847 7,936 (89) Deutsche Bank AG Australian Dollar Sell 4/16/14 84,618 85,084 466 British Pound Buy 3/19/14 25,450 24,885 565 British Pound Sell 3/19/14 25,450 25,067 (383) Euro Sell 3/19/14 299,108 293,089 (6,019) HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 25,803 25,221 582 Australian Dollar Sell 4/16/14 25,804 25,280 (524) British Pound Buy 3/19/14 106,824 105,721 1,103 British Pound Sell 3/19/14 106,824 104,496 (2,328) Canadian Dollar Buy 4/16/14 91,569 95,044 (3,475) Euro Buy 3/19/14 20,428 20,110 318 Euro Sell 3/19/14 20,428 20,042 (386) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 118,162 117,364 (798) British Pound Sell 3/19/14 163,920 160,670 (3,250) Canadian Dollar Buy 4/16/14 82,097 85,083 (2,986) Euro Sell 3/19/14 189,927 187,936 (1,991) Norwegian Krone Sell 3/19/14 80,545 78,845 (1,700) Singapore Dollar Buy 5/21/14 74,629 74,413 216 Swedish Krona Buy 3/19/14 131,821 129,393 2,428 Swiss Franc Buy 3/19/14 24,449 24,187 262 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/16/14 57,301 57,258 (43) Canadian Dollar Buy 4/16/14 52,596 52,780 (184) Japanese Yen Buy 5/21/14 13,144 13,134 10 State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 9,343 9,845 502 British Pound Buy 3/19/14 292,009 284,821 7,188 British Pound Sell 3/19/14 292,009 286,961 (5,048) Euro Buy 3/19/14 206,215 203,641 2,574 Euro Sell 3/19/14 206,215 204,082 (2,133) Israeli Shekel Sell 4/16/14 49,113 48,900 (213) Japanese Yen Buy 5/21/14 28,442 29,590 (1,148) Norwegian Krone Buy 3/19/14 16,702 16,190 512 Norwegian Krone Sell 3/19/14 16,702 16,380 (322) Swedish Krona Buy 3/19/14 19,319 19,133 186 WestPac Banking Corp. British Pound Buy 3/19/14 88,406 87,792 614 British Pound Sell 3/19/14 88,406 86,328 (2,078) Japanese Yen Buy 5/21/14 33,146 33,119 27 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $13,307,845. (b) The aggregate identified cost on a tax basis is $12,244,006, resulting in gross unrealized appreciation and depreciation of $1,365,690 and $185,993, respectively, or net unrealized appreciation of $1,179,697. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $442,049 $1,499,491 $1,398,163 $41 $543,377 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (UR) At the reporting period end, 400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $29,834 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 46.2% United Kingdom 14.7 France 7.4 Japan 6.8 Australia 5.5 Germany 4.0 Switzerland 3.5 Canada 2.2 Spain 1.8 Greece 1.4 Netherlands 1.2 Italy 1.0 Norway 0.9 Belgium 0.8 Ireland 0.7 Israel 0.6 Indonesia 0.6 Taiwan 0.5 Brazil 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $32,742 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,123,605 $136,732 $— Consumer staples 1,037,673 106,421 — Energy 1,104,586 83,958 — Financials 2,299,031 293,824 — Health care 1,324,188 193,062 — Industrials 956,029 362,530 — Information technology 938,949 243,073 — Materials 670,603 — — Telecommunication services 1,030,227 175,603 — Utilities 669,613 130,619 — Total common stocks — Short-term investments 543,377 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(30,644) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $19,563 $50,207 Total $19,563 $50,207 The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $4,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note “ (d) ” above, and for borrowing transactions associated with securities sold short, if applicable, see the “Short sales of securities” note above. Offsetting of financial and derivative assets and liabilities Bank of America N.A.
